Exhibit 10.1

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of April 23, 2020 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 to
the Loan Agreement (as defined below) or otherwise a party thereto from time to
time including Oxford in its capacity as a Lender and HORIZON CREDIT II LLC, a
Delaware limited liability company with an office located at 312 Farmington
Avenue, Farmington, Connecticut 06032, as assignee of HORIZON TECHNOLOGY FINANCE
CORPORATION, a Delaware corporation (“Horizon”) (each a “Lender” and
collectively, the “Lenders”), and LOGICBIO THERAPEUTICS, INC., a Delaware
corporation with offices located at 99 Erie Street, Cambridge, Massachusetts
02139 (“Parent”) and LOGICBIO AUSTRALIA PTY LIMITED (ACN 625 479 610), an
Australian proprietary limited company with an address at 99 Erie Street,
Cambridge, Massachusetts 02139 and a wholly owned Subsidiary of Parent
(“Australian Sub”) (Parent and Australian Sub, individually and collectively,
jointly and severally, “Borrower”).

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of July 2, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and

WHEREAS, Borrower desires to incur Indebtedness pursuant to, and enter into, the
SBA PPP Loan (as defined herein) and in connection therewith has requested
Collateral Agent and Lenders to amend certain provisions of the Loan Agreement
to allow Borrower to incur such Indebtedness, and Collateral Agent and Lenders
have agreed to such request; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

The following Section 6.2(d) is hereby added to the Loan Agreement:

 

(d)

 

(i) Borrower shall promptly (but no later than within two Business Days) notify
Collateral Agent of execution, consummation, filing, delivery or receipt, of any
agreement, instrument, application, document, amendment, modification, waiver,
supplement, consent or notice with respect to the SBA PPP Loan (including,
without limitation, forgiveness thereof), and with such notification provide to
Collateral Agent a copy thereof.

 

(ii) Along with the monthly Compliance Certificate to be delivered pursuant to
Section 6.2(b) of this Agreement, Borrower shall deliver to each Lender and
Collateral Agent a written summary stating (A) the amount of the SBA PPP Loan
outstanding as of the end of the immediately preceding month, (B) the amount of
the SBA PPP Loan used in the immediately preceding month by Borrower and (C) the
purposes for which the SBA PPP Loan was used in the immediately preceding month.

 

 

--------------------------------------------------------------------------------

 

 

3.

The following Section 6.15 is hereby added to the Loan Agreement:

 

6.15SBA PPP Loan.  Borrower shall:

 

(a)comply in all material respects with all terms and conditions of the SBA PPP
Loan and all requirements of the SBA and Small Business Act related thereto and
use the proceeds of the SBA PPP Loan solely for CARES Allowable Uses;

 

(b)ensure that the SBA PPP Loan (i) has a maturity date not less than two (2)
years after the date of incurrence of the SBA PPP Loan, (ii) bears interest at a
rate not greater than one percent (1%) per annum, and (iii) otherwise has terms
customary for loans made pursuant to the CARES Act;

 

(c)keep proper records in which full, true, timely and correct entries are made
of all dealings and transactions related to the SBA PPP Loan and, upon
Collateral Agent’s request, provide such records to Collateral Agent;

 

(d)promptly inform the Collateral Agent of the receipt of the funds from the SBA
PPP Loan;

 

(e)promptly following the SBA PPP Loan Date (but in any event no later than 45
days after the eight-week period immediately following the SBA PPP Loan Date
(the “Forgiveness Application Period”)), apply for forgiveness of the maximum
amount of SBA PPP Loan possible in accordance with Section 1106 of the CARES Act
and provide notice of the status of any and all documentation related to such
application for forgiveness to Collateral Agent and, upon Collateral Agent’s
request, deliver a certificate of an authorized officer of the Borrower
certifying as to the amount of the SBA PPP Loan that will be forgiven pursuant
to the provisions of the CARES Act;

 

(f)cause not less than $541,084 of the SBA PPP Loan to be forgiven by the SBA
PPP Loan lender on or before October 1, 2020, (or such other amount and/or by
such other time as consented to by the Required Lenders in writing); and

 

(g)not amend any provision in any document relating to the SBA PPP Loan in a
manner adverse to the Lenders or make any prepayment under the SBA PPP Loan;
provided that, during the Forgiveness Application Period, the Borrower shall be
permitted, on a single occasion, to make a prepayment of the SBA PPP Loan for
such amount as Borrower reasonably determines is not eligible for forgiveness in
accordance with Section 1106 of the CARES Act.

 

 

4.

Section 8.2(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(a)Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.10
(Financial Covenant), 6.11 (Landlord Waivers; Bailee Waivers), 6.12
(Creation/Acquisition of Subsidiaries), 6.13 (Further Assurances), 6.14 (Israeli
Subsidiary Dissolution) or 6.15 (SBA PPP Loan) or Borrower violates any covenant
in Section 7; or

 

 

5.

Section 8.6 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

 

8.6Other Agreements.  There is a default in any agreement to which Borrower or
any of its Subsidiaries is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000.00) or that could reasonably be expected to have a Material
Adverse Change; or the SBA PPP Loan or any event or condition occurs that
results in the SBA PPP Loan becoming due prior to its scheduled maturity or that
enables or permits the holder or holders thereof to declare the SBA PPP Loan to
be due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or the SBA withdraws or terminates its
guarantee of Borrower’s payment of the SBA PPP Loan or there is any other
default in any agreement related to the SBA PPP Loan;

2

--------------------------------------------------------------------------------

 

 

 

6.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definition therein as follows:

 

“Permitted Indebtedness” is:

 

(a)Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

 

(b)Indebtedness existing on the Effective Date and disclosed on the Perfection
Certificate(s);

 

(c)Subordinated Debt;

 

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

 

(e)Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed One Hundred Thousand Dollars
($100,000.00) at any time and (ii) the principal amount of such Indebtedness
does not exceed the lower of the cost or fair market value of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made);

 

(f)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

 

(g)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be; and

 

(h)Indebtedness under the SBA PPP Loan (subject to Section 6.15 of this
Agreement).

 

 

7.

Section 13.1 of the Loan Agreement is hereby amended by adding the following
definitions thereto in alphabetical order:

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, and
applicable rules and regulations.

 

“CARES Allowable Uses” means use of proceeds of the SBA PPP Loan for: (i)
payroll costs, (ii) costs related to the continuation of group health care
benefits during periods of paid sick, medical or family leave, and insurance
premiums, (iii) mortgage interest payments (but not mortgage prepayments or
principal payments), (iv) rent payments, (v) utility payments, and/or (vi)
interest payments on any other debt obligations that were incurred before Feb.
15, 2020, in each case as the use is described as an “allowable use” in Section
1102 of the CARES Act.

 

“SBA” means the U.S. Small Business Administration.

 

“SBA PPP Loan” means the unsecured loan incurred by the Parent from Silicon
Valley Bank under 15 U.S.C. 636(a)(36) (as added to the Small Business Loan Act
by Section 1102 of the CARES Act) in the aggregate amount of Seven Hundred Forty
One Thousand and Eighty Four Dollars ($741,084), on the SBA PPP Loan Date.

 

“SBA PPP Loan Date” is the date on which the Borrower receives the funds from
the SBA PPP Loan.

 

3

--------------------------------------------------------------------------------

 

“Small Business Loan Act” means the Small Business Act (15 U.S. Code Chapter 14A
– Aid to Small Business).

 

 

8.

Exhibit C (Compliance Certificate) to the Loan Agreement is hereby amended and
restated in its entirety as set forth on Exhibit A hereto.

 

 

9.

Limitation of Amendment.

 

 

a.

The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.

 

 

10.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;  

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made;

 

 

f.

The documents (including, without limitation, Borrower’s application for the SBA
PPP Loan) evidencing the SBA PPP Loan delivered by Borrower to Collateral Agent
prior to the date hereof are true, accurate and complete, were duly authorized
by Borrower, and the loan evidenced thereby has been approved by the SBA and is
a loan made under 15 U.S.C. 636(a)(36) (as added to the Small Business Act by
Section 1102 of the CARES Act).  Borrower is fully compliant with the provisions
of the SBA PPP Loan, Borrower has not made any misrepresentations (or omissions)
in its application for the SBA PPP Loan or in any document submitted by Borrower
in connection with its application for the SBA PPP Loan, and Borrower fulfills
the eligibility requirements for the SBA PPP Loan;

4

--------------------------------------------------------------------------------

 

 

 

g.

Borrower has not relied on Collateral Agent or any Lender or any statement of
Collateral Agent or any Lender in its decision to apply for the SBA PPP Loan;

 

 

h.

The SBA PPP Loan and all documents and agreements entered into in connection
therewith do not and will not violate any other agreement of Borrower; and

 

 

i.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

11.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.

 

 

12.

The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof and through
the date hereof.  Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.

 

 

13.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from the Designated Deposit Account
in accordance with Section 2.3(d) of the Loan Agreement.

 

 

14.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

15.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.

 

 

[Balance of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Loan Agreement to be executed as of the date first set forth above.

BORROWER:

 

 

 

 

 

 

 

 

LOGICBIO THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Matthias Jaffe

 

 

 

Name:

Matthias Jaffe

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

LOGICBIO AUSTRALIA PTY LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Matthias Jaffe

 

By

/s/ Frederic Chereau

Name:

Matthias Jaffe

 

Name:

Frederic Chereau

Title:

Director / Company Secretary

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Colette H. Featherly

 

 

 

Name:

Colette H. Featherly

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

HORIZON CREDIT II LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Robert D. Pomeroy, Jr.

 

 

 

Name:

Robert D. Pomeroy, Jr.

 

 

 

Title:

CEO

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EXHIBIT C

Compliance Certificate

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender
HORIZON TECHNOLOGY FINANCE CORPORATION, as Lender

FROM:

LOGICBIO THERAPEUTICS, INC.

The undersigned authorized officer (“Officer”) of LOGICBIO THERAPEUTICS, INC.
(“Parent”), hereby certifies on behalf of itself and the other Borrower that in
accordance with the terms and conditions of the Loan and Security Agreement by
and among Parent, LOGICBIO AUSTRALIA PTY LIMITED, Collateral Agent, and the
Lenders from time to time party thereto (the “Loan Agreement;” capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Loan Agreement),

(a)Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below;

(b)There are no Events of Default, except as noted below;

(c)Except as noted below, all representations and warranties of Borrower stated
in the Loan Documents are true and correct in all material respects on this date
and for the period described in (a), above; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

(d)Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports, Borrower, and each of Borrower’s Subsidiaries, has
timely paid all foreign, federal, state, and local taxes, assessments, deposits
and contributions owed by Borrower, or Subsidiary, except as otherwise permitted
pursuant to the terms of Section 5.8 of the Loan Agreement;

(e)No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our
certification(s).  The Officer, on behalf of Borrower, further certifies that
the attached financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes
and except, in the case of unaudited financial statements, for the absence of
footnotes and subject to year‑end audit adjustments as to the interim financial
statements.  

 

--------------------------------------------------------------------------------

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

Reporting Covenant

Requirement

Actual

Complies

1)

Financial statements

Monthly within 30 days

 

Yes

No

N/A

2)

Annual (CPA Audited) statements

Within 120 days after FYE

 

Yes

No

N/A

3)

Annual Financial Projections/Budget (prepared on a monthly basis)

Annually (within 30 days of FYE), and when revised

 

Yes

No

N/A

4)

A/R & A/P agings

If applicable

 

Yes

No

N/A

5)

8‑K, 10‑K and 10‑Q Filings

If applicable, within 5 days of filing

 

Yes

No

N/A

6)

Compliance Certificate

Monthly within 30 days

 

Yes

No

N/A

7)

IP Report

When required

 

Yes

No

N/A

8)

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

$________

Yes

No

N/A

9)

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

$________

Yes

No

N/A

10)

Total amount of SBA PPP Loan proceeds received by Borrower

 

$________

 

 

 

11)

Total amount of SBA PPP Loan proceeds used by Borrower in the last month

 

$________

 

 

 

12)

Total amount of SBA PPP Loan proceeds remaining

 

$________

 

 

 

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

Institution Name

Account Number

New Account?

Account Control Agreement in place?

Excluded Account

 

1)

 

 

Yes

No

Yes

No

Yes

No

2)

 

 

Yes

No

Yes

No

Yes

No

3)

 

 

Yes

No

Yes

No

Yes

No

4)

 

 

Yes

No

Yes

No

Yes

No

 

 

--------------------------------------------------------------------------------

 

Financial Covenants (please attached a separate sheet showing detailed
calculations)

 

 

Covenant

Requirement

Actual

Compliance

1)

Account Balance (subject to ACAs)

Note less than the lesser of (i) One Hundred Five percent (105.00%) of the
aggregate principal amount of outstanding Term Loans and (ii) the amount of
Borrower’s and all of its Subsidiaries’ aggregate consolidated cash and Cash
Equivalent assets (i.e., $[____])

[$________]

Yes

No

 

Other Matters

 

1)

Have there been any changes in management since the last Compliance Certificate?

Yes

No

 

 

 

 

2)

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

Yes

No

 

 

 

 

3)

Have there been any new or pending claims or causes of action against Borrower
that involve more than One Hundred Thousand Dollars ($100,000.00)?

Yes

No

 

 

 

 

4)

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

5)

Since the last Compliance Certificate, do you anticipate any impending product
shortages or supply chain disruptions?  If yes, please explain.

Yes

No

6)

 

Are there major components from suppliers that are single sourced?  If yes,
please explain.

 

Yes

No

7)

Does the Borrower’s Business Continuity Plan address potential business
interruptions and provide a plan to resume business operations?

 

Yes

No

8)

Have there been any changes to insurance policies providing coverage for
business interruption since the last Compliance Certificate? If yes, please
explain.

Yes

No

 

 

 

 

--------------------------------------------------------------------------------

 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

 

LOGIBIO THERAPEUTICS, INC., on behalf of itself and the other Borrower

 

 

 

By  

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

LENDER USE ONLY

 

 

 

 

Received by:

 

Date:

 

 

 

 

 

Verified by:  

 

Date:

 

 

 

 

 

Compliance Status:

Yes

No

 

 

 